394 F.2d 987
John E. STEVENSv.The BALTIMORE AND OHIO RAILROAD COMPANY, a ForeignCorporation, Defendant and Third-Party Plaintiff, v. LUCERNECOKE COMPANY, a Corporation, Shenango Furnace Company, aCorporation, and Shenango, Inc., a Corporation, Appellants.
No. 16945.
United States Court of Appeals Third Circuit.
Argued May 9, 1968.Decided May 27, 1968.

Henry R. Rea, Jr., Brandt, Riester, Brandt & Malone, Pittsburgh, Pa., for appellants.
John J. Repcheck, Mercer & Buckley, Pittsburgh, Pa., for appellee.
PER CURIAM:


1
Plaintiff, Stevens, settled his claim against the defendant, The Baltimore and Ohio Railroad Company, for $14,000.  Thereafter the claim by The Baltimore and Ohio Railroad Company as third party plaintiff against the third party defendants was tried by a judge without a jury and he entered an order holding the third party defendants liable to the railroad in the amount of the settlement by virtue of an indemnity agreement which had been entered into between them.  The third party defendants appeal from the judgment against them.


2
What is involved is the interpretation of the indemnity agreement and whether it applies to the use of the railroad sidetrack as well as the unloading facility itself.


3
We have given careful consideration to the arguments of both sides and to the agreement itself and are satisfied that the interpretation made by the district court was proper.


4
The judgment of the district court will be affirmed.